           Case 1:20-cv-03454-PAE Document 53 Filed 01/21/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-61370-CIV-SMITH/VALLE

HARVEY J. KESNER,

      Plaintiff,

vs.

BARRON’S, INC., et al.,

      Defendants.

_______________________________/


             DEFENDANTS’ NOTIFICATION OF NINETY DAYS EXPIRING

       Pursuant to Local Rule 7.1(b)(4), Defendants Dow Jones & Company, Inc. (“Dow

Jones”) and William Alpert (“Alpert”) hereby provide notice that the following motions have

been pending and fully briefed with no hearing set thereon for a period of ninety (90) days:

       (1) Motions. On September 30, 2019, Defendants filed the following dispositive

motions:

               (A) Defendant Alpert filed a Motion to Dismiss for Lack of Jurisdiction, or in the

       Alternative, Joint Motion with All Defendants to Dismiss for Improper Venue or Transfer

       to the S.D.N.Y. [ECF No. 40] (“Alpert’s Motion”), and

               (B) Defendant Dow Jones filed a Motion to Dismiss for Failure to State a Claim

       as a matter of law and Joinder in the Joint Motion of All Defendants to Dismiss for

       Improper Venue or to Transfer Venue [ECF No. 43] (“Dow Jones’s Motion”).

       (2) Joinder. On September 30, 2019, Defendant Teri Buhl filed a Joinder in the Joint

Motion of All Defendants to Dismiss for Improper Venue or Transfer [ECF No. 46].
          Case 1:20-cv-03454-PAE Document 53 Filed 01/21/20 Page 2 of 4




       (3) Responses. On October 14, 2019, Plaintiff filed Responses in Opposition to both

Alpert’s Motion [ECF No. 49] and Dow Jones’s Motion [ECF No. 48].

       (4) Replies. On October 21, 2019, Alpert filed a Reply in Support of his Motion to

Dismiss or Transfer [ECF No. 50] and Dow Jones filed a Reply in Support of its Motion to

Dismiss [ECF No. 51]. On the same date, Buhl filed a Joinder in Alpert’s Reply Memorandum

[ECF No. 52].

       (5) Hearing. No hearing on the motions has been set or held.

       The ninety days from the completion of briefing on the above Motions expired on

January 19, 2020.

       Resolution of Defendants’ Motions will have a significant impact on the direction and

scope of case, including whether it will proceed at all or will proceed in a different venue.

Further, given the underlying First Amendment considerations, determination of whether Alpert,

an individual reporter, is subject to personal jurisdiction, whether this action should be

transferred in the interests of justice to New York and whether in all events Plaintiff’s claims fail

as a matter of law, are especially important for early disposition. See ECF No. 43 at 10 (citing

Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016) (“there is a powerful interest in

ensuring that free speech is not unduly burdened by the necessity of defending against expensive

yet groundless litigation”)).
         Case 1:20-cv-03454-PAE Document 53 Filed 01/21/20 Page 3 of 4




Dated: January 21, 2020
                                          Respectfully submitted,

 /s/ Natalie J. Spears                   /s/ Rachel E. Fugate
 Natalie J. Spears (pro hac vice)        Rachel E. Fugate (Florida Bar. No. 144029)
 Gregory R. Naron (pro hac vice)         Kendall O. Pfeifer (Florida Bar No. 105445)
 Jacqueline A. Giannini (pro hac vice)   SHULLMAN FUGATE PLLC
 DENTONS US LLP                          2101 Vista Parkway, Suite 4006
 233 S. Wacker Dr.                       West Palm Beach, FL 33411
 Chicago, IL 60606                       Telephone: (561) 429-3619
 Telephone: (312) 876-8000               rfugate@shullmanfugate.com
 natalie.spears@dentons.com              kpfeifer@shullmanfugate.com
 gregory.naron@dentons.com
 jacqui.giannini@dentons.com             Attorneys for Defendant William Alpert and
                                         Dow Jones & Company, Inc.
         Case 1:20-cv-03454-PAE Document 53 Filed 01/21/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 21, 2020, a true and correct copy of the foregoing
was served by CM/ECF on all counsel or parties of record on the service list and by email on
Defendant Teri Buhl.


                                            /s/ Rachel E. Fugate
                                            Rachel E. Fugate
                                            Florida Bar No. 0144029
